Title: To Thomas Jefferson from James Madison, 12 March 1798
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Mar. 12. 98
          
          I have recd. your favor of Mar: 2. with a continuation of the Gazettes, with an omission however of Feby. 23. I apprized you before of a like omission of Jany. 23. I think the Whigs acted very properly in attending the Birthnight on the principle of appropriating it to the person and not to the office of the late President. It is a pity that the non-attendance of the adamites is not presented to the public in such a manner with their names, as to satisfy the real friends of Washington, as well as the people generally, of the true principles & views of those who have been loudest in their hypocritical professions of attachment to him. The proceedings relative to the stamp act mark strongly two things, one that the public feeling is not as is pretended in unison with all the measures of the Government, the other that it will whenever it shews itself, direct immediately the course of the H. of R. and no doubt finally the Senate also. The Eastern votes for the repeal are a demonstration of both these truths. The inclosed paper contains all the information I possess on the subject of Mazzei’s Cargo of books. Notwithstanding the lapse of time I have never had a single return of sales. Whilst Congress sat in N.Y. I repeatedly enquired of Rivington without learning that any had taken  place. I beg you to preserve & return the paper. We have had warm & dry weather for 10 days till yesterday which gave us a fine rain. The Wheat fields in general retain their sickly countenance. In many places it is thought impossible to replace the seed, and it seems certain that the ensuing crop will be very short, whatever change for the better may happen in the residue of the season. Great efforts are generally on foot for crops of Tobo.—
        